



CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made and entered into effective as of
the 1st day of May 2017 by and between Double Eagle Consulting Ltd.
(“Consultant”) and The Hillman Group Canada ULC (“Company”).
  
1.    Consultant agrees to perform such consulting services as the Company and
the Consultant may from time to time agree to, subject to the Consultant’s
availability, during the term (“Term”) of this Agreement, which shall commence
on the date hereof and shall continue for two (2) years unless earlier
terminated in accordance with the provisions hereof. Any Company requests for
consulting services shall be in writing and first approved by Company’s Chief
Executive Officer or Chief Financial Officer and may include requests on behalf
of the affiliates of the Company.


2.    In consideration of the services to be rendered by Consultant pursuant to
this Agreement, Company shall pay or cause to be paid to Consultant compensation
of C$2,500 (plus HST) per day of services rendered (“Consulting Fees”). The
Consulting Fees shall be payable on a monthly basis during the Term, within
thirty (30) days of receipt of the Consultant’s invoice. Any and all amounts
payable to Consultant hereunder are conditioned upon Consultant’s continued and
full performance of the agreements and covenants set forth herein. In the event
that Consultant defaults in the performance of any agreement or covenant set
forth herein, Company shall have the right to terminate this Agreement
immediately and no further amounts shall be due to Consultant. Section 6 shall
survive termination of this Agreement.


3.    Consultant or any of its employees, including Richard C. Paulin
(“Consultant’s Principal”), shall not be entitled under this Agreement to
participate in or receive any benefits under any benefit plan or program of
Company (including, without limitation, medical, dental, disability, group life,
retirement savings plan or program, paid vacation, or holidays).


4.    Company agrees to reimburse Consultant for all ordinary and reasonable
business-related expenses that are incurred during the performance of the
consulting services upon submission of receipts for same and subject to the
approval of Company in the normal course, within thirty (30) days of the receipt
of invoice for such expense.


5.    Consultant shall make reasonable commercial efforts to be first available
to the Company in the event of a conflict of availability to provide services
hereunder.


6.    Company and Consultant agree that it is their intent and purpose that
Consultant is an independent contractor and not an employee of Company and
further agree that Consultant shall be so considered for all purposes.
Consultant shall retain sole financial responsibility for all workers’
compensation, unemployment compensation, withholding and employment taxes and
any other taxes due to federal, provincial, or local governments or agencies on
account of Consultant in connection with the consulting services provided
pursuant to this Agreement or otherwise. Consultant is not and shall not be
deemed to be an agent or legal representative of Company for any purpose
whatsoever. Unless otherwise authorized by Company in writing, Consultant is not
authorized to transact business, accept orders, incur obligations, either
express or implied, bill for goods or other services, or otherwise act in the
name of, or on behalf of Company, or to make any promise, warranty, or
representation on behalf of Company.


7.    Consultant and Consultant’s Principal shall not be held liable for any
investment or business decisions made by Company. Consultant shall indemnify and
hold Company harmless from and against any and all damage, loss, cost, or
expense of any nature whatsoever, including but not limited to attorneys fees,
incurred by Company by reason of any unauthorized act of Consultant or its
agents or employees.


8.    This Agreement may be terminated by either party, at any time, upon
provision of thirty (30) days written notice to the other.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


CONSULTANT:                    COMPANY:


Double Eagle Consulting Ltd.                The Hillman Group Canada ULC




By:    /s/ Richard C. Paulin                By:    /s/ Gregory J. Gluchowski,
Jr.        
Richard C. Paulin                     Gregory J. Gluchowski, Jr.
Chief Executive Officer


1

